El Juez Asociado Señor Wole,
emitió la opinión del tribunal...
José Oller y Oller instó el presente litigio. Una finca que él había adquirido sujeta a hipoteca fue vendida de confor-midad con el procedimiento ejecutivo sumario de la Ley Hipotecaria. En un pleito sobre nulidad de actuaciones y reintegro de rentas, la Corte de Distrito de San Juan dictó’ sentencia a favor del demandante. El acreedor a quien se-había adjudicado la finca en la subasta apeló.
 Tenemos ante nuestra consideración la suficiencia del requerimiento hecho en el procedimiento ejecutivo. Oller y Oller, el deudor, no residía en Puerto Rico al tiempo en que se hizo el requerimiento. La notificación fue hecha a una persona que, según el apelado, era el representante legal de Oller. Conforme resolvió la corte de distrito, esta persona, era “administrador y encargado de la finca hipotecada”. La corte inferior decidió que toda vez que el requerimiento no había sido notificado a un apoderado o arrendatario, debieron haberse publicado edictos y que las palabras entre comillas no incluían necesariamente la idea de un apoderado o de un arrendatario, citando el caso de Ruiz de Lókpez v. Corte de Distrito, 42 D.P.R. 286. La corte resolvió que nunca había, adquirido jurisdicción sobre el deudor Oller.
El diligenciamiento del márshal constituía prueba prima facie y era por ende concluyente, toda vez que no se presentó-prueba oral. People v. Dodge, 104 Cal. 487; 21 Cal. Jur. 554; Wilson v. Spring Hill, etc., 10 Cal. 446; 21 Cal. Jur. 554; People v. Lee, 128 Cal. 330; Keener v. Eagle Lake L. & I. Co., 110 Cal. 627; y otros citados en el alegato del apelante. El diligenciamiento hacía constar que el márshal notificó personalmente a “José Dolores Cruz como adminis-trador y encargado de la finca hipotecada”. El artículo 171 del Reglamento para la Ejecución de la Ley Hipotecaria dispone:
“Cuando todos los bienes hipotecados estén en manos de un solo poseedor, según la certificación del registro, el requerimiento de pago se entenderá con él en su domicilio si reside en el término municipal: *875donde radique alguno de dichos bienes. Esto mismo se practicará res-pecto de cada cual de los poseedores de los distintos bienes, cuando fueren varios. Cuando alguno de los que hayan de ser requeridos de pago no residiere en término municipal donde radique alguno de los bienes, el requerimiento se entenderá con la persona que se halle al frente de la finca en cualquier concepto legal, a fin de que lo ponga sin dilación en conocimiento del dueño. Si la finca estuviese aban-donada, de modo que nadie la tenga a su cargo, el requerimiento se entenderá con la autoridad municipal administrativa del pueblo, con igual encargo de comunicarlo al deudor.
“Cuando el dominio de algunos inmuebles hipotecados estuviese dividido por hallarse en una persona la propieded o el dominio directo, y en otra el usufructo o el dominio útil, para el requerimiento se reputará poseedor en nombre de todos al que se hallare encargado de la finca, o a quien en ella haga sus veces.
“Si alguna persona a quien se deba requerir de pago figura en la certificación del registro como poseedora de varios bienes hipote-cados y el requerimiento se ha de evacuar con el encargado o la 'au-toridad municipal, se atenderá tan sólo al inmueble que, entre los poseídos por la misma persona, conste en la escritura con mayor valor o a cualquiera de los que, teniéndole igual, superen el valor de los demás. En defecto de evaluación, se atenderá a la cuantía de la responsabilidad hipotecaria.
“ Cuandoquiera que el requerimiento de pago no se evacúe en el domicilio de aquél a quien el pago incumba, ni tampoco se entienda con apoderado o arrendatario que tenga a su cargo la finca, se publi-cará además por medio de edictos, que se insertarán en la Gaceta de la isla correspondiente, y en tal caso, el término de treinta días empe-zará a contarse desde la publicación en dicho periódico oficial.
‘ ‘ Cuando en las certificaciones del registro de la propiedad consten los domicilios de las personas interesadas en las responsabilidades que se hubieran inscrito después del derecho del actor, el juez mandará, a la vez que el requerimiento de pago, que se intente la notificación del auto a dichas personas interesadas en 'aquellos domicilios si en ellos fueren habidas.”
Desde luego la notificación al encargado de la finca fue-válida si posteriormente se hubieran publicado edictos. Esta, idea se desprende del artículo 128 de la Ley Hipotecaria que lee así:
*876“Se requerirá al deudor de pago si residiere en el lugar en que radica la finca y se supiere su domicilio; bastará en otro caso que se requiera al que se halle al frente de la finca en cualquier concepto legal, a fin de que ponga en conocimiento del dueño la reclamación. ’ ’
Se sostiene que la notificación a una persona encargada, etc., de la finca cumple suficientemente con la ley. Se nos ha citado el caso de Mestre v. Michelena, 30 D.P.R. 148. De la faz de dicha opinión se desprende que bajo circunstancias similares a las del presente caso quizás sólo una persona encargada de la finca fué notificada, mas la cuestión ante nos no fué suscitada.
Como paso inicial, cuando el dueño está ausente, la noti-ficación a la persona que está a cargo de la finca es sufi-ciente, mas el reglamento impone un deber adicional y posterior. Deben publicarse edictos cuando la persona encargada de la finca no es apoderada ni arrendataria. Es un caso de lex scripta.
La persona encargada o el administrador son palabras de significación demasiado general para que incluyan necesaria-mente a un apoderado o arrendatario. La persona encar-gada puede ser un apoderado o un arrendatario, mas puede incluir desde un mozo de labranza para arriba o un vecino. Los redactores de la Ley Hipotecaria y su Reglamento quisieron estar seguros de que una persona muy responsable fuera notificada o de que posteriormente se publicaran edictos.
Puesto que hemos entrado en una discusión de los méritos del caso, se hace innecesario que consideremos la moción para desestimar.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Travieso no intervino.